PER CURIAM.
Action in behalf of an infant by his guardian to recover for labor and services, in which the defense of payment was interposed. Plaintiff had a verdict for $174, and defendant appealed from an order denying his motion for judgment or a new trial.
An examination of the record together with the briefs and arguments of counsel leads to an affirmance. The evidence fully supports the verdict, and the record presents no error of a character to require a new trial. There was no abuse of discretion in denying a new trial on the ground of newly discovered evidence, and the exceptions to the instructions of the trial court present no prejudicial error. If technical error appears in the charge it is of a verbal character and should have been called to the attention of the court at the trial. That course was not pursued. The charge as a whole fairly submitted all the issues to the jury, and the law applicable to the issues was correctly applied.
Affirmed.